Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on May 4, 2007 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 25 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 26 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER T he Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 8, 2007 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance High Yield Municipals Fund Class I Shares A mutual fund seeking high current income exempt from federal income tax Prospectus Dated May 8, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summary 2 Redeeming Shares 10 Investment Objective & Principal Policies and Risks 5 Shareholder Account Features 10 Management and Organization ^6 Tax Information ^11 Valuing Shares ^7 Financial Highlights ^13 Purchasing Shares 8 This prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective and Principal Strategies. The Funds investment objective is to provide high current income exempt from regular federal income tax. The Fund normally invests at least 80% of its net assets in debt obligations issued by or on behalf of states, territories and possessions of the United States, and the District of Columbia and their political subdivisions, agencies or instrumentalities, the interest on which is exempt from regular federal income tax. The Fund primarily invests in high yielding municipal obligations with maturities of ten years or more. The Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. The Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, and interest rate swaps), bonds that do not make regular payments of interest, bonds issued on a when-issued basis and municipal leases. The portfolio manager may also trade securities to minimize taxable capital gains to shareholders. A portion of the Funds distributions generally will be subject to the federal alternative minimum tax. The investment advisers process for selecting securities for purchase and sale is research intensive and emphasizes the creditworthiness of the issuer or other person obligated to repay the obligation. Principal Risk Factors. The Fund primarily invests in high yield municipal obligations of the lowest investment grade and below investment grade quality (so-called junk bonds). Obligations rated below investment grade generally offer higher yields than higher quality obligations, but they are subject to greater risks. Lower quality obligations are considered to be of poor standing and predominantly speculative. In addition, these obligations are more sensitive to adverse changes in the financial condition of the issuer or in general market conditions (or both), and Fund shares may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations with maturities of ten years or more may offer higher yields than obligations with shorter maturities, but they are subject to greater fluctuations in value when interest rates change. When interest rates rise, or when the supply of suitable bonds exceeds the market demand, the value of Fund shares typically will decline. The Funds yield will also fluctuate over time. Because the Funds objective is to provide high current income, the portfolio manager will invest with an emphasis on income and not on stability of net asset value. The Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. Inverse floaters are volatile and involve leverage risk. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When-issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. The Fund is not a complete investment program and you may lose money by investing in the Fund. Shareholders should invest for the long-term. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Performance Information . The following bar chart and table provide information about the Funds performance for each calendar year through December 31, 2006. Because Class I has not been offered prior to the date of this prospectus, the returns below are for Class B shares. Class B shares, not offered in this prospectus, would have substantially similar annual returns because the shares are invested in the same portfolio of securities and the annual returns would differ only to the extent that the Classes do not have the same expenses. The returns in the bar chart do not reflect the sales charge for Class B, and, if the sales charge was reflected, the returns would be lower. The table contains returns for Class B shares and a comparison to the performance of a broad-based, unmanaged market index of municipal bonds. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. ^ ^ During the ten years ended December 31, 2006, the highest quarterly total return for Class B was ^ % for the quarter ended ^
